Citation Nr: 1046712	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-18 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to VA nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to August 1945.  
The Veteran died in March 2006.  The appellant in this claim is 
the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA law provides that nonservice-connected death pension benefits 
shall be paid to the surviving spouse of a Veteran of a period of 
war who meets established service requirements.  38 U.S.C.A. § 
1541 (West 2002).

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's nonservice-connected death.  
38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits 
if the Veteran served for 90 days or more, part of which was 
during a period of war; or, if the Veteran served during a period 
of war and was discharged from service due to a service-connected 
disability or had a disability determined to be service- 
connected, which would have justified a discharge for disability; 
and, if the claimant meets specific income and net worth 
requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2010).

A surviving spouse who meets these requirements will be paid the 
maximum rate of death pension, reduced by the amount of countable 
income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23 (2010).  The 
maximum annual rates of improved death pension (MAPR), which are 
increased from time to time, are published in tabular form in 
Appendix B of the Veterans Benefits Administration Manual M21-1, 
and are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21 (2010).

In determining entitlement to improved pension, payments of any 
kind from any source are counted as income during the 12- month 
annualization period in which received, unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a) (2010).  
Nonrecurring income (i.e., income received or anticipated on a 
one-time basis during a 12-month annualization period, such as an 
inheritance) is counted for a full 12-month annualization period 
following receipt of the income.  Id. § 3.271(a)(3).

Certain unreimbursed medical expenses may be excluded from 
countable income for the 12-month annualization period within 
which they were paid. 38 C.F.R. § 3.272(g) (2010).  For example, 
amounts which have been paid within the 12 month annualization 
period for medical expenses will be excluded from the amount of 
annual income, regardless of when the indebtedness occurred.  To 
be considered, the total expense must be in excess of five 
percent of the MAPR. 38 C.F.R. § 3.272. Effective in December 
2006, five percent of the MAPR was $366. Subsequent to that, five 
percent is as follows: effective in December 2007, $375; and 
effective in December 2008, $397.

The facts in this case are not in dispute.  The Veteran died in 
March 2006.  His surviving spouse sought entitlement to a 
nonservice-connected death pension in a May 2006 claim.  This 
claim was granted in a June 2007 decision.  The RO determined 
that, based on the appellant's income and expenses, she was 
entitled to a pension from April 1, 2006 to April 1, 2007.  From 
that date, however, the RO determined that her income exceeded 
the MAPR, and her benefits would be terminated.

In December 2007, the appellant sent to the RO a letter asking 
that it "please accept this letter as [an] informal claim for 
widow's pension benefits."  The RO took no action on this 
letter.  In August 2008, the appellant again sought pension 
benefits.  In this claim, she detailed her income, the recurring 
medical expenses that she was paying, and the unreimbursed 
medical that she incurred during the year 2007.  The RO denied 
her claim in September 2008.  The appellant filed a timely Notice 
of Disagreement, and the RO issued a Statement of the Case in 
April 2009.  The appellant then filed a timely Substantive 
Appeal.

While those facts are not in dispute, it is not clear what period 
of time the RO has used in determining the 12 month annualization 
period for counting income and debiting medical expenses.  The 
September 2008 decision and the April 2009 Statement of the Case 
both focused on income and expenses from August 15, 2008 onward; 
they did not address whether the Veteran's expenses from the year 
2007 would make her retroactively eligible for pension benefits.  

The notice sent concurrent with the June 2007 decision stated 
that should the appellant's circumstances change, she should 
update the RO no later than December 31, 2008 as to her income or 
medical expenses.  Given that the Veteran filed a claim in 
December 2007 and then detailed her income and expenses in her 
subsequent August 2008 claim, the RO's insistence that it not 
consider expenses from 2007 when determining whether the 
appellant was or is now eligible for a death pension is 
inexplicable.  

Based on these facts, this claim is remanded to the RO/AMC with 
instructions to abide by its June 2007 notice and consider 
whether the appellant was entitled to a pension both in the year 
2007 and beyond.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant 
notice of the information and evidence 
necessary to establish entitlement to death 
pension benefits for 2007 and beyond.  As 
part of the notice, the appellant should be 
informed that, in order for her claim to be 
properly adjudicated, she needs to provide 
accurate, reliable, and complete information 
with respect to the sources and amounts of 
monthly income and medical expenses that she 
has incurred since the Veteran's March 2006 
death.  She should be asked to provide 
supporting documentation where feasible.  She 
should then be given a reasonable opportunity 
to respond to the notice, and any additional 
information or evidence received should be 
associated with the record on appeal.  

2.  The RO/AMC should then readjudicate the 
claim of entitlement to death pension 
benefits for 2007 and beyond.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.  For any period(s) during which 
the appellant is found ineligible for 
pension, the SSOC should contain a clear and 
detailed analysis of the appellant's income, 
and deductions therefrom, for each of the 
separate 12-month annualization periods at 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court




 of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


